Name: Council Decision of 7 March 2011 on the conclusion, on behalf of the European Union, of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss ConfederationÃ¢ s association with the implementation, application and development of the Schengen acquis, relating to the abolition of checks at internal borders and movement of persons
 Type: Decision
 Subject Matter: European construction;  international affairs;  international law;  Europe
 Date Published: 2011-06-18

 18.6.2011 EN Official Journal of the European Union L 160/19 COUNCIL DECISION of 7 March 2011 on the conclusion, on behalf of the European Union, of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis, relating to the abolition of checks at internal borders and movement of persons (2011/350/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 16 and 74, Article 77(2) and Article 79(2)(a) and (c), in conjunction with Article 218(6)(a), thereof, Having regard to the proposal of the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) Following the authorisation given to the Commission on 27 February 2006, negotiations with the Principality of Liechtenstein and the Swiss Confederation of a Protocol on the accession of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis have been finalised. (2) In accordance with Council Decisions 2008/261/EC (1) and 2008/262/JHA (2), and subject to its conclusion at a later date, the Protocol was signed on behalf of the European Community on 28 February 2008. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) This Protocol should be approved. (5) As far as the development of the Schengen acquis is concerned, which falls under Part Three, Title V of the Treaty on the Functioning of the European Union, it is appropriate to make Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (3) applicable, mutatis mutandis, to the relations with Liechtenstein. (6) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (4); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (7) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (5); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (8) This Decision does not prejudice the position of Denmark under the Protocol on the Position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, HAS ADOPTED THIS DECISION: Article 1 The Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis and related documents are hereby approved on behalf of the European Union. The texts of the Protocol and the related documents are attached to this Decision. Article 2 This Decision applies to the fields covered by the provisions listed in Article 2(1) and (2) of the Protocol and to their development to the extent that such provisions are not listed in Decisions 2000/365/EC and 2002/192/EC. Article 3 The provisions of Articles 1 to 4 of Decision 1999/437/EC shall apply, in the same way, to the association of Liechtenstein with the implementation, application and development of the Schengen acquis. Article 4 The President of the Council is hereby authorised to designate the person empowered to deposit on behalf of the European Union the Instrument of approval provided for in Article 9 of the Protocol, in order to express the consent of the European Union to be bound, and make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the Protocol as well as in the agreement are, where appropriate, to be understood as to the European Union . Article 5 This Decision shall enter into force on the day of its adoption. Article 6 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 7 March 2011. For the Council The President CZOMBA S. (1) Council Decision 2008/261/EC of 28 February 2008 on the signature, on behalf of the European Community, and on the provisional application of certain provisions of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (OJ L 83, 26.3.2008, p. 3). (2) Council Decision 2008/262/JHA of 28 February 2008 on the signature, on behalf of the European Union, and on the provisional application of certain provisions of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (OJ L 83, 26.3.2008, p. 5). (3) OJ L 176, 10.7.1999, p. 31. (4) OJ L 131, 1.6.2000, p. 43. (5) OJ L 64, 7.3.2002, p. 20. FINAL ACT The plenipotentiaries of the EUROPEAN UNION and of the EUROPEAN COMMUNITY and of the SWISS CONFEDERATION and of the PRINCIPALITY OF LIECHTENSTEIN, hereinafter referred to as the Contracting Parties, meeting in Brussels on the twenty-eighth day of February in the year 2008 for the signature of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis, have adopted the Protocol. The plenipotentiaries of the Contracting Parties have taken note of the following Declarations listed below and annexed to this Final Act:  Joint Declaration of the Contracting Parties on the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union,  Joint Declaration of the Contracting Parties on Article 23(7) of the Convention of 29 May 2000 on mutual assistance in criminal matters between Member States of the European Union (1),  Declaration by the European Community and Liechtenstein on external relations,  Declaration by Liechtenstein on mutual assistance in criminal matters,  Declaration by Liechtenstein on Article 5(2)(b),  Declaration by Liechtenstein on the application of the European Convention on Mutual Assistance in Criminal Matters and the European Convention on Extradition,  Declaration by the European Community on the External Borders Fund for the period 2007-2013,  Declaration by the European Commission on the transmission of proposals,  Common Declarations on Joint Meetings. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã · Por la UniÃ ³n Europea Za Evropskou unii For Den EuropÃ ¦iske Union FÃ ¼r die EuropÃ ¤ische Union Euroopa Liidu nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã · For the European Union Pour l'Union europÃ ©enne Per l'Unione europea Eiropas SavienÃ «bas vÃ rdÃ  Europos SÃ jungos vardu Az EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ l GÃ §all-Unjoni Ewropea Voor de Europese Unie W imieniu Unii Europejskiej Pela UniÃ £o Europeia Pentru Uniunea EuropeanÃ  Za EurÃ ³psku Ã ºniu Za Evropsko unijo Euroopan unionin puolesta PÃ ¥ Europeiska unionens vÃ ¤gnar Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Ã Ã ° Ã Ã ¾Ã ½Ã Ã µÃ ´Ã µÃÃ °Ã Ã ¸Ã  Ã ¨Ã ²Ã µÃ ¹Ã Ã °ÃÃ ¸Ã  Por la ConfederaciÃ ³n Suiza Za Ã vÃ ½carskou konfederaci For Det Schweiziske Forbund FÃ ¼r die Schweizerische Eidgenossenschaft Ã veitsi KonfÃ ¶deratsiooni nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã ²Ã µÃ Ã ¹Ã ºÃ ® Ã £Ã Ã ½Ã ¿Ã ¼Ã ¿Ã ÃÃ ¿Ã ½Ã ´Ã ¯Ã ± For the Swiss Confederation Pour la ConfÃ ©dÃ ©ration suisse Per la Confederazione svizzera Ã veices KonfederÃ cijas vÃ rdÃ  Ã veicarijos Konfederacijos vardu A SvÃ ¡jci Ã llamszÃ ¶vetsÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-Konfederazzjoni Ã »vizzera Voor de Zwitserse Bondsstaat W imieniu Konfederacji Szwajcarskiej Pela ConfederaÃ §Ã £o SuÃ ­Ã §a Pentru ConfederaÃ ia ElveÃ ianÃ  Za Ã vajÃ iarsku konfederÃ ¡ciu Za Ã vicarsko konfederacijo Sveitsin valaliiton puolesta FÃ ¶r Schweiziska edsfÃ ¶rbundet Ã Ã ° Ã Ã ½Ã Ã ¶Ã µÃ Ã Ã ²Ã ¾ Ã Ã ¸Ã Ã Ã µÃ ½Ã Ã °Ã ¹Ã ½ Por el Principado de Liechtenstein Za LichtenÃ ¡tejnskÃ © knÃ ­Ã ¾ectvÃ ­ For FyrstendÃ ¸mmet Liechtenstein FÃ ¼r das FÃ ¼rstentum Liechtenstein Liechtensteini VÃ ¼rstiriigi nimel Ã Ã ¹Ã ± Ã Ã ¿ Ã Ã Ã ¹Ã ³Ã ºÃ ¹ÃÃ ¬Ã Ã ¿ Ã Ã ¿Ã Ã Ã ¹Ã Ã Ã µÃ ½Ã Ã Ã ¬Ã ¹Ã ½ For the Principality of Liechtenstein Pour la PrincipautÃ © de Liechtenstein Per il Principato del Liechtenstein LihtenÃ ¡teinas Firstistes vÃ rdÃ  LichtenÃ ¡teino KunigaikÃ ¡tystÃ s vardu A Liechtensteini HercegsÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-PrinÃ ipat ta' Liechtenstein Voor het Vorstendom Liechtenstein W imieniu KsiÃstwa Liechtensteinu Pelo Principado do Liechtenstein Pentru Principatul Liechtenstein Za LichtenÃ ¡tajnskÃ © knieÃ ¾atstvo Za KneÃ ¾evino LihtenÃ ¡tajn Liechtensteinin ruhtinaskunnan puolesta FÃ ¶r FurstendÃ ¶met Liechtenstein (1) OJ C 197, 12.7.2000, p. 1. JOINT DECLARATIONS OF THE CONTRACTING PARTIES JOINT DECLARATION OF THE CONTRACTING PARTIES ON THE EUROPEAN AGENCY FOR THE MANAGEMENT OF OPERATIONAL COOPERATION AT THE EXTERNAL BORDERS OF THE MEMBER STATES OF THE EUROPEAN UNION The Contracting Parties take note that further arrangements shall be concluded for the association of Switzerland and Liechtenstein to the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union following the example of the arrangements agreed with Norway and Iceland. JOINT DECLARATION OF THE CONTRACTING PARTIES ON ARTICLE 23(7) OF THE CONVENTION OF 29 MAY 2000 ON MUTUAL ASSISTANCE IN CRIMINAL MATTERS BETWEEN MEMBER STATES OF THE EUROPEAN UNION The Contracting Parties agree that Liechtenstein may, subject to the provisions of Article 23(1)(c) of the Convention on Mutual Assistance in Criminal Matters between Member States of the European Union, in the circumstances of a particular case, require, unless the Member State concerned has obtained the consent of the data subject, that personal data not be used for the purposes referred to in Article 23(1)(a) and (b) without the prior consent of Liechtenstein in proceedings in which Liechtenstein could have refused or restricted the transmission or use of personal data under the Convention or the instruments referred to in Article 1 thereof. If, in a particular case, Liechtenstein refuses to give its consent to a request from a Member State pursuant to the above provisions, it must give reasons for its decision in writing. OTHER DECLARATIONS DECLARATION BY EUROPEAN COMMUNITY AND LIECHTENSTEIN ON EXTERNAL RELATIONS The European Community and Liechtenstein agree that the European Community undertakes to encourage third countries or international organisations with which it concludes agreements in areas linked to Schengen cooperation, including the visa policy, to conclude similar agreements with the Principality of Liechtenstein, without prejudice to the latters competence to conclude such agreements. DECLARATION BY LIECHTENSTEIN ON MUTUAL ASSISTANCE IN CRIMINAL MATTERS Liechtenstein declares that tax offences being investigated by the Liechtenstein authorities may not give rise to an appeal before a court competent, inter alia, to hear criminal matters. DECLARATION BY LIECHTENSTEIN ON ARTICLE 5(2)(B) (Time limit for accepting new developments in the Schengen acquis) The maximum time limit of eighteen months laid down in Article 5(2)(b) covers both the approval and the implementation of the act or measure. It includes the following stages:  the preparatory stage,  the parliamentary procedure,  the referendum deadline of thirty days,  where applicable the referendum (organisation and voting),  the sanctioning of the ruling prince. The Government of Liechtenstein shall inform the Council and the Commission without delay of the completion of each of the stages. The Government of Liechtenstein undertakes to use every means at its disposal to ensure that the abovementioned stages are completed as swiftly as possible. DECLARATION BY LIECHTENSTEIN ON THE APPLICATION OF THE EUROPEAN CONVENTION ON MUTUAL ASSISTANCE IN CRIMINAL MATTERS AND THE EUROPEAN CONVENTION ON EXTRADITION Liechtenstein undertakes to refrain from invoking its reservations and declarations made when ratifying the European Convention on Extradition of 13 December 1957 and the European Convention on Mutual Assistance in Criminal Matters of 20 April 1959 in so far as they are incompatible with this Agreement. DECLARATION BY THE EUROPEAN COMMUNITY ON THE EXTERNAL BORDERS FUND FOR THE PERIOD 2007-13 The European Community is currently establishing an External Borders Fund for the period 2007-13, for which further arrangements shall be concluded with the third countries associated with the Schengen acquis. DECLARATION OF THE EUROPEAN COMMISSION ON THE TRANSMISSION OF PROPOSALS When forwarding proposals relating to this Agreement to the Council of the European Union and to the European Parliament, the Commission shall forward copies of such proposals to Liechtenstein. Participation in Committees that assist the European Commission in the exercise of its executive powers: The Council authorised the Commission on 1 June 2006 to open negotiations with the Republic of Iceland, the Kingdom of Norway, the Swiss Confederation and the Principality of Liechtenstein with a view to concluding an agreement on the latters association with the work of the committees which assist the European Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis. Until conclusion of such an agreement, the agreement in the form of an Exchange of Letters between the Council of the European Union and the Swiss Confederation on the committees that assist the European Commission in the exercise of its executive powers applies to Liechtenstein taking into account that as far as Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and the free movement of such data (1) is concerned, the participation of Liechtenstein is laid down by Article 100 of the Agreement on the European Economic Area. COMMON DECLARATION ON JOINT MEETINGS The delegations representing the Governments of the Member States of the European Union, The delegation of the European Commission, The delegations representing the Governments of the Republic of Iceland and the Kingdom of Norway, The delegation representing the Government of the Swiss Confederation, The delegation representing the Government of the Principality of Liechtenstein, Note that Liechtenstein accedes to the Mixed Committee established by the Agreement on the association of Switzerland with the implementation, application and development of the Schengen acquis by way of a protocol to this Agreement. Have decided to organise the meetings of the Mixed Committees, established by the Agreement on the association of Iceland and Norway with the implementation, application and development of the Schengen acquis, on the one hand, and the Agreement on the association of Switzerland with the implementation, application and development of the Schengen acquis as complemented by the Protocol on the association of Liechtenstein, on the other hand, jointly, no matter the level of the meeting. Note that holding these meetings jointly calls for pragmatic arrangements regarding the office of presidency of such meetings when that presidency is to be held by the associated States according to the Agreement between the European Union, the European Community and the Swiss Confederation concerning the latters association with the implementation, application and development of the Schengen acquis as complemented by the Protocol on the association of Liechtenstein or the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis. Note the wish of the associated States to cede, as necessary, the exercise of their presidencies and rotate it among them in alphabetical order of name as of the entry into force of the Agreement between the European Union, the European Community and the Swiss Confederation concerning the latters association with the implementation, application and development of the Schengen acquis and as of the entry into force of the Protocol on the association of Liechtenstein. (1) OJ L 281, 23.11.1995, p. 31. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1).